Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Drawings
The drawings are objected to because figure 6, the top line of the graph is not labeled.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 
Specification
The disclosure is objected to because of the following informalities:
The formulas for silica, alumina, titania and iron oxide on page 4, line 6; page 5, line 35 and page 19, line 22 should be written using subscripts.
On page 6, lines 15-20; the first line of this section should state “the oxide may be one that is formed by natural …” instead of “the oxide may be a natural”. This is because the listed techniques are not oxides as stated but are methods for forming an oxide. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6, 7, 9, 10, 13-15, and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
Claims 1, 7 and 13 teach luminescent semiconductor nanoparticles having a capping layer which has or can be inducted to have color centers and thus reads upon any capping layer composition. Dependent claims 3, 4, 6, 9, 10 and 13-15 and claims 17 and 18 which include the nanoparticles of claims 7 and 13 do not define the composition of the capping layer. Claim 2 includes an embodiment where only the nanoparticle composition is defined. The specification teach that the capping layer is an oxide or at least a wide bandgap semiconductor material. These materials are known to be able to include color centers and that the color centers in these materials can be induced with radiation having an energy between 1-30 keV. The problem is that term “capping layers” in the luminescent semiconductor nanoparticle art include organic materials such as ligands, as shown by U.S. patents 6,126,740; 6,251,303 and6,274,323. There is no indication in the specification that applicant contemplated organic capping layers and thus the specification does not describe the claimed generic capping layers in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 20 teaches the capping layer includes both the oxides of claim 19 and the wide bandgap  semiconductor material of claim 20. Claim 2 can be interpreted as teaches the capping layer is an oxide and at least a wide bandgap semiconductor material. There is no teaching in the specification that the capping layer can be both an oxide and a wide bandgap semiconductor material. The specification teaches, for example on page 4, lines 11-16 and page 19, lines 20-31, 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear from the wording of claim 2 what is the composition of the capping layer, an oxide which is at least a wide bandgap semiconductor material; if the capping layer is an oxide and at least a wide bandgap semiconductor material or if the capping layer is an oxide or at least a wide bandgap semiconductor material. Since the wording of the claim makes the composition unclear, the claim is indefinite. It is noted that the specification only supports  the capping layer is an oxide or at least a wide bandgap semiconductor material.
Allowable Subject Matter
Claims 5, 8, 11, 12 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
There is no teaching or suggestion in the cited art of record of luminescent semiconductor nanoparticles having a capping layer comprising an oxide or at least a wideband semiconductor material, where the capping layer has color centers therein or where the capped semiconductor 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371.  The examiner can normally be reached on M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
3/17/21